Citation Nr: 0119668	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-13 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for headaches with 
mild dysthymia, formerly classified as cephalalgia head pain 
due to whiplash, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1980 
to June 1983, and from August 1983 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  In August 1999, the 
Board remanded the claim for the purpose of clarifying the 
issues on appeal.  The claim has since been returned to the 
Board for review.

When the veteran originally submitted his notice of 
disagreement, he expressed disagreement with the RO's 
conclusion that service connection was not warranted for a 
stomach disability secondary to the ingestion of medications 
used for treatment of his service-connected headache 
disability.  A statement of the case reflected this issue.  
However, when the veteran submitted his VA Form 9, Appeal to 
Board of Veterans' Appeals, this issue was not listed as an 
issue the veteran was appealing.  Correspondence that could 
be considered a substantive appeal was not received by the VA 
within the one year time period as required by 38 C.F.R. 
§§ 20.200, 20.202, and 20.203 (2000).  Hence, since this 
issue has not been perfected, it is not before the Board.  

Notwithstanding the above, the veteran's accredited 
representative did submit, in November 1999, a memorandum 
requesting service connection for a stomach disorder 
secondary to the veteran's headache disability.  This issue 
was also enumerated upon by the veteran's accredited 
representative in June 2001.  Because the veteran did not 
previously perfect his appeal, this issue is not currently 
before and it is referred back to the RO for additional 
adjudication.  It is noted that the adjudicated issue would 
be whether the veteran has submitted new and material 
evidence sufficient to reopen his claim for a stomach 
condition secondary to his service-connected headache 
disability with mild dysthymia.

Also referred back to the RO is the issue of entitlement to a 
temporary total rating for convalescence from surgeries.  
This issue has not been adjudicated by the RO and it is 
returned for additional processing.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran has been diagnosed as having very mild 
dysthymia.  

3.  The veteran's service-connected headache disability, with 
dysthymia, has been assigned the maximum allowable schedular 
rating.  

4.  The veteran's service-connected headaches with dysthymia 
does not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 50 percent 
for headaches with mild dysthymia, previously classified as 
cephalalgia head pain due to whiplash, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 8045, 9304, and 8100 (2000).

3.  Referral for consideration of an extra-schedular rating 
for service-connected headaches with mild dysthymia is not 
warranted by the evidence in this case.  38 C.F.R. § 
3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While the veteran was on active duty in the US Marine Corps, 
he was involved in a motor vehicle accident in October 1986.  
He sustained a whiplash-type injury followed by headaches.  
The veteran was treated for his injuries and he was 
subsequently returned to duty.  One year later, the veteran 
left the Marine Corps; shortly thereafter, he applied for VA 
compensation benefits.  A VA compensation medical examination 
was accomplished and the results, along with the rest of the 
veteran's claims folder, were reviewed by the RO.  Service 
connection was then granted for cephalalgia head pain due to 
whiplash.  See VA Form 21-6796, Rating Decision, January 25, 
1989.  A 10 percent disability rating, in accordance with 38 
C.F.R. Part 4, Diagnostic Codes 5299 and 5290 (1987), was 
assigned.

Eight years later, in January 1997, the RO received a request 
from the veteran asking that his service-connected disability 
be given a higher evaluation.  He contended that he was 
suffering from headaches, chronic neck pain, and a stomach 
disability secondary to the ingestion of medications used to 
alleviate the discomfort caused by his service-connected 
disability.  He has stated that he had been diagnosed with 
depression due to the pain caused by the headaches.  

As a result of the veteran's request, x-ray films were 
produced of the veteran's neck that failed to show any type 
of disability, disease, or condition of the neck.  The x-ray 
film reader did note, however, that there was an indication 
that the veteran was suffering from muscle spasms of the 
neck.  The veteran then spoke to an examiner about his 
headache and stomach problems.  See Stomach Exam, February 
22, 1997.  The veteran told the examiner:

	. . . headaches now occur daily.  
They start in the back of his neck with a 
burning feeling and then progress to the 
top of his head.  He rarely experiences 
nausea and vomiting with these episodes 
but frequently has to miss work and go 
home and get in bed with the lights off 
to improve the pain. . . . The headaches 
are worse with physical exertion, and he 
frequently wakes up in the morning with a 
headache.  He also feels that his neck is 
getting stiffer to the point where he has 
limited range of motion now of his neck. 
. . . He is no longer on nonsteroidal 
anti-inflammatory drugs and states that 
he does not have a stomach condition now 
or any GI complaints.

The doctor examined the veteran's neck and found that the 
veteran had full range of motion of the neck, with no 
crepitus on movement, and no muscle spasms.

A psychiatric examination was also accomplished in February 
1997.  The veteran was diagnosed with mild dysthymia 
secondary to the service-connected headaches resulting from 
the inservice motor vehicle incident.

Another exam occurred in May 1997.  However, the results from 
that examination were inclusive concerning the veteran's 
headaches.  No disability, disease, or condition of the 
cervical segment of the spine was discovered at that time.

The results of the various medical examinations, along with 
copies of the veteran's VA medical treatment records, were 
forwarded to the RO.  After reviewing those records, the RO 
concluded that an increased evaluation for his service 
connected disability was not warranted.  VA Form 21-6796, 
Rating Decision, February 17, 1998.  In issuing the decision, 
the RO reclassified the veteran's disability from cephalalgia 
head pain due to whiplash to headaches with mild dysthymia.  
The rating criteria was changed from 38 C.F.R. Part 4, 
Diagnostic Codes 5299 and 5290, to 38 C.F.R. Part 4, 
Diagnostic Codes 8199 and 8100.  Service connection for a 
stomach condition secondary to the medications used to treat 
the veteran's headaches was denied.

The veteran was notified of this decision and in May 1998, 
the veteran submitted a notice of disagreement.  The veteran 
expressed disagreement with the RO's denial of service 
connection for a stomach disability and its decision not to 
increase his service-connected headache disability.  After 
submitting the notice of disagreement, the RO prepared and 
forwarded a statement of the case.  In response to the 
statement of the case, the veteran returned VA Form 9, Appeal 
to Board of Veterans' Appeals, received September 18, 1998; 
he wrote that he was appealing only the evaluation of his 
service-connected headache condition.  

The claim was then forwarded to the Board for review.  In 
August 1999, the Board returned the claim to the RO asking 
that the veteran provide additional clarification concerning 
his appeal.  The veteran's accredited representative provided 
some additional information in a memorandum, dated November 
2, 1999.  

The veteran then underwent a VA neurological examination in 
February 2000.  The veteran told the examiner about his 
headaches - he said that they did not produce auras, but they 
were accompanied by nausea and occasional vomiting.  He 
further stated that the headaches could last anywhere from a 
day to a whole week.  Also complained of was kinesophobia, 
photophobia, and phonophobia.  Upon completion of the 
neurology exam, the neurologist wrote that the exam was a 
"normal neurological examination in a patient with daily 
headache[s] with migrainous [sic] features."  

Accomplished prior to the neurological exam was a psychiatric 
examination which was completed in January 2000.  The veteran 
complained of depression and headaches.  When examined, the 
examiner noted the following:

	. . . Concentration is good during 
the interview, and he did not appear to 
be in any physical distress.  He showed 
good eye contact.  Mood is only mildly 
depressed.  Affect is appropriate.  No 
evidence of auditory or visual 
hallucination, perceptual deficit, or 
psychosis noted.  Cognitive functions of 
orientation, memory and abstract thinking 
are intact.  He denies being suicidal or 
homicidal.

He was given a diagnosis of very mild dysthymia.  A global 
assessment of functioning [GAF] score of 80 was assigned.  
The examiner further wrote that "[h]is depression is of a 
mild nature and his primary disability at this time is 
obviously headaches. . ."  

The veteran additionally obtained a VA eye examination in 
February 2000, which failed to produce findings indicating 
that the veteran was suffering from an eye disability related 
to or caused by his service-connected headache disability.  

Addenda to two of the examinations were accomplished after 
the examination dates.  [The dates of the addenda are 
unknown.]  The first one from the neurologist confirmed the 
fact that the veteran's headaches were the result of the 
inservice motor vehicle accident.  The second addendum 
specifically noted that the veteran's "very mild" dysthymia 
was the result of the inservice motor vehicle accident.  The 
psychiatrist repeated his previous comment that the veteran's 
depression was mild in nature and his primary disability was 
his headaches.  

As a result of the veteran's various examinations, and after 
reviewing the veteran's VA medical treatment records, the RO, 
in February 2001, granted an increased evaluation for the 
veteran's headache condition.  In its decision, the RO 
awarded a 50 percent disability rating for "headaches with 
dysthymia" pursuant to 38 C.F.R. Part 4, Diagnostic Codes 
8045 and 9304 (1997).  Also awarded was a noncompensable 
evaluation for the residuals of a cervical spine injury.  
Service connection was not granted for a stomach condition or 
an eye disability.  

II.  Analysis

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Over the course of this 
appeal, VA has obtained his VA treatment records and provided 
VA examinations.  It has also requested and acquired the 
veteran's medical records, and the veteran has provided 
written statements concerning his disability.  Additional 
private or other government records that would assist in the 
processing of this claim have not been identified by the 
veteran.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  VA has satisfied its duty to assist the veteran 
in accordance with the above named Veterans Claims Assistance 
Act.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2000).

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
8045 and 9304 (2000).  Diagnostic Code 8045, which pertains 
to brain disease due to trauma, states that "[p]urely 
subjective complaints such as headache . . . recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304. . . . Ratings in excess of 
10 percent for brain disease due to trauma are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma."  38 C.F.R. Part 4 (2000).  
Under Diagnostic Code 9304, which pertains to dementia due to 
head trauma, a 10 percent rating contemplates occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or the presence of symptoms controlled by continuous 
medication.  38 C.F.R. Part 4 (2000).

A 10 percent disability rating is the maximum that can be 
assigned for post-traumatic headaches in the absence of 
multi-infarct dementia associated with brain trauma.  The 
medical evidence is devoid of any findings that his headaches 
are the product of, or are otherwise related to, such 
dementia.  The medical evidence, in fact, does not 
demonstrate that any dementia is present, whatever the 
etiology.  Hence, the rating criterion does not allow for a 
rating higher than the one currently assigned.

After additional review of the RO's rating action that 
assigned the 50 percent disability rating, it appears that 
the RO used the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 8100 (2000).  This code is used when rating 
the effects of migraine headaches.  A noncompensable 
evaluation is warranted for migraine headaches with attacks 
less often than the frequency of attacks required for a 10 
percent evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. Part 4, Diagnostic Code 
8100 (2000).  A schedular rating higher than 50 percent is 
not available.  

Because the veteran has been assigned the maximum schedular 
amount of 50 percent, the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 8100 (2000) is not for application.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

Under 38 C.F.R. § 4.16(b) (2000), a rating board should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards warranting 
consideration of entitlement to a total disability evaluation 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
(2000).

In the veteran's statement in support of an increased 
evaluation, the veteran claimed that his headache disability 
interfered with his employment.  When the RO granted his 
request for a 50 percent disability rating, the maximum 
schedular amount allowed pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 8045, 9304, and 8100 (2000), the RO 
implicitly considered whether his claim should be referred 
for extraschedular consideration pursuant to 38 C.F.R. §§ 
3.321(b)(1) or 4.16(b) (2000).  It determined that they did 
not.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).

The Board finds no evidence that the veteran's service-
connected headache condition with mild dysthymia presents 
such an unusual or exceptional disability picture as to 
require referral for consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) or 38 C.F.R. § 4.16(b) (2000).  While 
there is some evidence that the veteran's disability may have 
somewhat interfered with his employment, the condition has 
not prevented him from being employed.  Also, his condition 
has not so interfered with his employment in such a way not 
compensated under the rating schedule.  Although he has had 
days where he has been unable to work, he has always remained 
employed as either a county sheriff's office or a salesman.  
Despite his service connected disabilities, he has not been 
hospitalized for his disabilities.  It is the opinion of the 
Board that any earning capacity impairment attributable to 
these service-connected disabilities is not so unusual that 
the rating schedule does not or cannot address it.  38 C.F.R. 
§ 3.321(b)(1) (2000).

With respect to 38 C.F.R. § 4.16(b) (2000), there is likewise 
no evidence that the veteran is, as an individual, 
unemployable because of his service-connected disabilities in 
spite of not meeting the schedular criteria.  As noted above, 
he has been able to work.

The Board finds that the RO was correct in implicitly denying 
referral for extraschedular consideration, as the ratings 
assigned for the service-connected disabilities at issue 
fully compensate the veteran for the loss in earning capacity 
attributable solely to those disabilities.  The preponderance 
of the evidence is against referral under either provision.


ORDER

Entitlement to an increased evaluation for headaches with 
mild dysthymia, formerly classified as cephalalgia head pain 
due to whiplash, to include an extraschedular evaluation, is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

